Exhibit 2(a)(1) CERTIFICATE OF FORMATION OF LIMITED LIABILITY COMPANY OF ROCHDALE HIGH YIELD ADVANCES FUND LLC This Certificate of Formation is being executed as of October 25th, 2010 for the purpose of organizing a limited liability company pursuant to the Delaware Limited Liability Company Act, 6 Del. C. §§ 18-101 et seq. (the “Act”). The undersigned hereby certifies as follows: 1.Name.The name of the limited liability company is Rochdale High Yield Advances Fund LLC (the “Company”). 2.Effective Date.This Certificate of Formation shall be effective upon the date and time of filing. 3.Registered Office and Registered Agent.The registered office of the Company in the State of Delaware is 2711 Centerville Road, Suite 400, in the City of Wilmington, County of New Castle, 19808 and its registered agent for service of process at such address is Corporation Service Company. IN WITNESS WHEREOF, the undersigned, being the authorized person of the Board of Managers of the Company, has duly executed this Certificate of Formation as of the day and year first above written. ROCHDALE HIGH YIELD ADVANCES FUND LLC By: /s/ GARRETT R. D’ALESSANDRO Name: Garrett R. D’Alessandro – Authorized Person Title: Initial Manager
